     Case 2:20-cv-00912-GMN-EJY Document 8 Filed 07/28/20 Page 1 of 4




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     JEREMY NAYLOR,                                Case No. 2:20-cv-00912-GMN-EJY

10                                      Petitioner, ORDER
11           v.
12
      BRIAN WILLIAMS, et al.,
13
                                    Respondents.
14

15

16          Petitioner Jeremy Naylor has submitted a pro se 28 U.S.C. § 2254 habeas

17   corpus petition (ECF No. 1-1). He has now paid the filing fee (see ECF No. 5). The
18   court has reviewed the petition pursuant to Habeas Rule 4 and directs that it be served
19
     on respondents.
20
            A petition for federal habeas corpus should include all claims for relief of which
21
     petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
22

23   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

24   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

25   petition, he should notify the court of that as soon as possible, perhaps by means of a
26   motion to amend his petition to add the claim.
27

28
                                                   1
     Case 2:20-cv-00912-GMN-EJY Document 8 Filed 07/28/20 Page 2 of 4



            Naylor has also submitted a motion for appointment of counsel (ECF No. 1-2).
1

2    There is no constitutional right to appointed counsel for a federal habeas corpus

3    proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999

4    F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally
5    discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481
6
     U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469
7
     U.S. 838 (1984). However, counsel must be appointed if the complexities of the case
8
     are such that denial of counsel would amount to a denial of due process, and where the
9

10   petitioner is a person of such limited education as to be incapable of fairly presenting his

11   claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

12   Cir.1970). Here, Naylor’s petition presents his claims in a reasonably clear manner, and
13
     the legal issues do not appear to be particularly complex. Therefore, counsel is not
14
     justified. Naylor’s motion is denied.
15
            IT IS THEREFORE ORDERED that the Clerk detach, file, and
16
     ELECTRONICALLY SERVE the petition (ECF No. 1-1) on the respondents.
17

18          IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney

19   General, as counsel for respondents.
20          IT IS FURTHER ORDERED that the Clerk detach and file petitioner’s motion for
21
     appointment of counsel (ECF No. 1-2).
22
            IT IS FURTHER ORDERED that the motion for appointment of counsel is
23
     DENIED.
24

25          IT IS FURTHER ORDERED that respondents must file a response to the petition,

26   including potentially by motion to dismiss, within 90 days of service of the petition, with

27   any requests for relief by petitioner by motion otherwise being subject to the normal
28
                                                  2
     Case 2:20-cv-00912-GMN-EJY Document 8 Filed 07/28/20 Page 3 of 4



     briefing schedule under the local rules. Any response filed is to comply with the
1

2    remaining provisions below, which are entered pursuant to Habeas Rule 5.

3           IT IS FURTHER ORDERED that any procedural defenses raised by respondents

4    in this case be raised together in a single consolidated motion to dismiss. In other
5    words, the court does not wish to address any procedural defenses raised herein either
6
     in seriatum fashion in multiple successive motions to dismiss or embedded in the
7
     answer. Procedural defenses omitted from such motion to dismiss will be subject to
8
     potential waiver. Respondents should not file a response in this case that consolidates
9

10   their procedural defenses, if any, with their response on the merits, except pursuant to

11   28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

12   respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will
13
     do so within the single motion to dismiss not in the answer; and (b) they will specifically
14
     direct their argument to the standard for dismissal under § 2254(b)(2) set forth in
15
     Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural
16
     defenses, including exhaustion, should be included with the merits in an answer. All
17

18   procedural defenses, including exhaustion, instead must be raised by motion to dismiss.

19          IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
20   specifically cite to and address the applicable state court written decision and state
21
     court record materials, if any, regarding each claim within the response as to that claim.
22
            IT IS FURTHER ORDERED that petitioner has 45 days from service of the
23
     answer, motion to dismiss, or other response to file a reply or opposition, with any other
24

25   requests for relief by respondents by motion otherwise being subject to the normal

26   briefing schedule under the local rules.

27          IT IS FURTHER ORDERED that any additional state court record exhibits filed
28   herein by either petitioner or respondents be filed with a separate index of exhibits
                                                  3
     Case 2:20-cv-00912-GMN-EJY Document 8 Filed 07/28/20 Page 4 of 4



     identifying the exhibits by number. The parties will identify filed CM/ECF attachments
1

2    by the number or numbers of the exhibits in the attachment.

3           IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of

4    any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the
5    Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400
6
     S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the
7
     outside of the mailing address label. No further courtesy copies are required unless
8
     and until requested by the court.
9

10          DATED: 28 July 2020.
11

12
                                                      GLORIA M. NAVARRO
13                                                    UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                  4
